           Case 1:20-mc-00131-VSB Document 15 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        10/27/2020
In re Application of                                      :
                                                          :
STENN ASSETS UK LIMITED,                                  :
                                                          :       20-MC-131 (VSB)
----------------------------------------------------------X
                                                                       ORDER

VERNON S. BRODERICK, United States District Judge:

         At the conference scheduled for October 28, 2020, Stenn Assets UK Ltd., should be

prepared to address the following questions related to the decisions in In Re Application to

Obtain Discovery for Use in Foreign Proceedings, Abdul Latif Jameel Transportation Company

Limited v. FedEx Corporation, 939 F.3d 710 (6th Cir. 2019) and In Re Guo, 965 F.3d 96 (2d Cir.

2020):

             1. Dubai International Financial Centre-London Court of International Arbitration
                (“DIFC-LCIA”):

                      a. Is the DIFC-LCIA funded or run by the government of Dubai or any other
                         government?
                      b. Who is in charge of everyday operations of the DIFC-LCIA, government
                         employees or private employees?
                      c. Does any government pay the salaries and fees of the arbitrators and
                         DIFC-LCIA staff members, or do the private parties that are arbitrating
                         pay a fee that covers those costs?


             2. After a decision is rendered by the DIFC-LCIA, can that decision be appealed to a
                court? If so, can the court address the substance of the decision in light of
                Articles 29.1 (“The determinations of the LCIA Court with respect to all matters
                relating to the arbitration shall be conclusive and binding upon the parties and the
                Arbitral Tribunal, unless otherwise directed by the LCIA Court”) and 29.2 (“To
                the extent permitted by any applicable law, the parties shall be taken to have
                waived any right of appeal or review in respect of any determination and decision
                of the LCIA Court to any state court or other legal authority.”)?
       Case 1:20-mc-00131-VSB Document 15 Filed 10/27/20 Page 2 of 2




         3. Can any two parties avail themselves of arbitration in front of the DIFC-LCIA
            without identifying/relying on a provision in a contract specifying that disputes
            should/must be arbitrated?

         4. Article 5 of the DIFC-LCIA Rules (Doc. 4-30) indicates that arbitrators are
            private individuals who apply to arbitrate disputes and are selected by the LCIA-
            Court. Is that correct? Is there a pool of arbitrators that have been approved by
            the LCIA-Court to choose from? Can any individual apply to be an arbitrator?

         5. The Sixth Circuit held that the DIFC-LCIA was a private entity. The Second
            Circuit in Guo, although not opining on whether DIFC-LCIA was a private or
            public entity, specifically disagreed with Sixth Circuit’s decision that private
            arbitrations are considered foreign tribunals, implying that the DIFC-LCIA is a
            private arbitral body. Although the Sixth Circuit decision is not binding, why
            should I find differently? Has anything changed since the Sixth Circuit decision
            that would impact the analysis concerning whether the DIFC-LCIA is a private
            arbitral body?

         6. Are there any other courts that have considered whether or not the DIFC-LCIA is
            a private arbitral body?


         7. The Sixth Circuit describes the DIFC-LCIA as “a joint venture of the London
            Court of International Arbitration and the DIFC Arbitration Institute.” Does the
            nature of the joint venture show that the entity is private, and not public?


SO ORDERED.

Dated: October 27, 2020
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge
